This is an action to recover damages for personal injury, alleged to have been caused by the defendant's negligence. The plaintiff was employed by G. G. Russell, who, it seems, was an independent contractor, to paint the defendant's house, and while engaged in his work the ladder on which he was standing slipped, "whipped around the post," and the plaintiff fell to the ground and was injured. At the close of his evidence the action was dismissed as in case of nonsuit, and he excepted and appealed. It is clear, we think, that the judgment should *Page 845 
be affirmed. Covington v. Furniture Co., 138 N.C. 374; Simpson v. R. R.,154 N.C. 51; Mercer v. R. R., ibid., 399; Mace v. Mineral Co., 169 N.C. 143;Silvey v. R. R., 172 N.C. 110; Winborne v. Cooperage Co., 178 N.C. 88.
Affirmed.